NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       DEC 13 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

EDWARD R. DAYTON,                               No.    18-17115

                Plaintiff-Appellant,            D.C. No.
                                                2:17-cv-01898-KJM-KJN
 v.

CITY OF FAIRFIELD; et al.,                      MEMORANDUM*

                Defendants-Appellees,

and

CHRISTINA L. BROWNING,

                Defendant.

                   Appeal from the United States District Court
                      for the Eastern District of California
                   Kimberly J. Mueller, District Judge, Presiding

                          Submitted December 12, 2019**

Before:      WALLACE, CANBY, and TASHIMA, Circuit Judges.

      Edward R. Dayton appeals pro se from the district court’s judgment



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
dismissing his 42 U.S.C. § 1983 action alleging constitutional violations arising

from a property inspection and nuisance abatement procedures carried out at his

residence. We have jurisdiction under 28 U.S.C. § 1291. We review de novo a

dismissal for failure to state a claim under Fed. R. Civ. P. 12(b)(6). Keates v.

Koile, 883 F.3d 1228, 1234 (9th Cir. 2018). We affirm.

      The district court properly dismissed Dayton’s due process claim under the

Fourth and Fourteenth Amendments because Dayton failed to allege facts

sufficient to show that he was not afforded notice and meaningful opportunities to

be heard. See Schneider v. County of San Diego, 28 F.3d 89, 92 (9th Cir. 1994).

      The district court properly dismissed Dayton’s unlawful search and seizure

claim under the Fourth Amendment because Dayton failed to allege facts sufficient

to show a lack of probable cause for the warrant, see United States v. Artis, 919
F.3d 1123, 1131 (9th Cir. 2019), and the warrant was sufficiently particular as to

what could be searched, see Dawson v. City of Seattle, 435 F.3d 1054, 1064–65

(9th Cir. 2006). See also United States v. Spilotro, 800 F.2d 959, 963 (9th Cir.

1986) (a warrant does not fail for lack of specificity “if a more precise description

of the items subject to seizure is not possible”).

      The district court properly dismissed Dayton’s privacy claim under the Fifth

and Ninth Amendments because Dayton failed to allege facts sufficient to show

that either amendment provides a basis for Dayton’s alleged right to privacy. See


                                           2                                   18-17115
Schowengerdt v. United States, 944 F.2d 483, 490 (9th Cir. 1991) (rejecting

privacy theory under the Ninth Amendment as “meritless”).

      AFFIRMED.




                                        3                                     18-17115